United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 01-3614
                                 ___________

George Daniel Lamb,                     *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
       v.                               * District Court for the Eastern
                                        * District of Missouri.
City of St. Louis, a Municipal          *
Corporation; St. Louis Community        *     [UNPUBLISHED]
Development Agency; Stephen Acree; *
Metropolitan Sewer District of St.      *
Louis; James M. Byrne; Patricia         *
Evans; Operation Impact; Georgiana      *
Stuart, Director; Phill Minden,         *
Employee; North Newstead                *
Association; Cizerine Ford, Executive *
Director,                               *
                                        *
             Appellees.                 *
                                   ___________

                        Submitted: August 26, 2002
                            Filed: September 4, 2002
                                 ___________

Before BOWMAN, LOKEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.
      George Lamb appeals the District Court’s1 dismissal of his 42 U.S.C. § 1983
action alleging that defendants defamed and libeled him in various ways, and that
they conspired to prevent him from obtaining a loan to repair a building he owned so
he would be forced to sell the building.

       Upon careful de novo review, see Alexander v. Peffer, 993 F.2d 1348, 1349
(8th Cir. 1993), we conclude that the complaint did not state a claim under Federal
Rule of Civil Procedure 12(b)(6), because Lamb failed to allege the deprivation of a
right guaranteed under the Constitution or federal law, see Wade v. Goodwin, 843
F.2d 1150, 1151-52 (8th Cir.), cert. denied, 488 U.S. 854 (1988), or to allege
sufficiently a meeting of the minds on the part of defendants, see Manis v. Sterling,
862 F.2d 679, 681 (8th Cir. 1988).

      Accordingly, we affirm the decision of the District Court, and we deny Lamb’s
pending “petition for a writ of mandamus.” See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
                                         -2-